Title: From George Washington to Jonathan Trumbull, Sr., 10 April 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarter New Windsor April 10th 1781
                        
                        By an almost total failure of the Supplies of Beef Cattle, demanded by Congress of the Eastern States; I find
                            we are again reduced to the verge of Distress, (Our little Magazines, which were laid up for an emergency being entirely
                            exhausted) and that there is no prospect of immediate relief, but from the salted provisions of Connecticut.
                        I have therefore to request in the most earnest manner, that Your Excellency will interpose Your influence
                            and authority to aid the Quarter Master in forwarding these Provisions, and that a sufficient number of Teams may be
                            procured in the several Towns westward of Connecticut River, to take up at once the whole of the salted Meat in those
                            Towns, and transport it directly to Fishkill, or the nearest landing on the North River where it can safely be deposited:
                            Or that some other speedy and effectual means may be devised for the transportation. Mr Pomeroy the Dep. Quartr Mastr of
                            your State having informed Mr Stevens the Acting Commissy with the Army, that there were some embarrassments which
                            prevented the forwarding these Provisions; I have already written to the former, expressing my idea of his misapprehension
                            of this Matter, & directing him (if there still remained any difficulties) to make application to your Excellency
                            for their removal.
                        Convinced that nothing but an immediate Supply thro this channel, can avert the most imminent and fatal
                            Misfortunes, I have been thus explicit and pointed in my representation; and cannot but flatter myself, that, on such an
                            occasion, the substantial Farmers will furnish their Teams with great alacrity, upon your requisition: especially as the
                            roads are now good, and as the whole business may be performed, without interfering much with the planting season. I have
                            the honor to be With great respect & esteem Your Excellencys Most Obedient Servant
                        
                            Go: Washington
                        
                    